                      I’ll bIN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

                                                )
  SAUL CASTANEDA,                               )
                                                )
                Plaintiff,                      )
                                                )      No. 16 C 10167
           v.                                   )
                                                )      Judge Virginia M. Kendall
  BOARD OF EDUCATION OF THE CITY
                                                )
  OF CHICAGO,
                                                )
                Defendant.                      )
                                                )

                             MEMORANDUM OPINION AND ORDER

       Saul Castaneda sued his former employer, the Board of Education of the City of Chicago,

after he was fired from his position as a second-grade teacher. Castaneda was terminated after a

months-long decline in his teaching performance. During the suspension and termination proceed-

ings, Castaneda was diagnosed with a mental illness.

       Castaneda alleges that the Board discriminated against him in violation of the Americans

with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq. by failing to reasonably accommodate

his disability and firing him because of his disability. Castaneda further alleges that the Board

interfered with his rights under the Family and Medical Leave Act (“FMLA”), 28 U.S.C. § 2601

et seq. Castaneda now moves for partial summary judgment on the FMLA claim. The Board

cross-moves for summary judgment on both the FMLA and ADA claims. For the following rea-

sons, Castaneda’s motion for summary judgment [49] is denied and the Board’s motion for sum-

mary judgment [57] is denied.




                                          Page 1 of 32
I.       STATEMENT OF FACTS

         The parties do not dispute the facts below unless otherwise noted. The facts are drawn

from the parties’ LR 56.1 statements of undisputed materials facts and supporting exhibits. 1

         a.       Castaneda’s Performance at Hanson Park Elementary School

         The Board hired Castaneda in August 2013 as a probationary appointed teacher and as-

signed him to teach second grade at Hanson Park Elementary School (“Hanson Park”). (Dkt. 58

¶¶ 2-3.) Castaneda’s first year teaching at Hanson Park, the 2013-2014 school year, was unre-

markable. Some of his colleagues testified that his teaching performance during the 2013-2014

school year was “fantastic” or “good,” others testified that he did not make much of an impression

on them. (Id. ¶¶5-9; Dkt. 64 ¶¶5-9.)

         In his second year at Hanson Park, the 2014-2015 school year, Castaneda’s performance

declined. 2 (Dkt. 58 ¶ 10.) His formal evaluations from the school year are uneven. They include

some positive remarks about his classroom management skills, rapport with students, and ability

to handle student behavior, (see Dkt. 64 at 56 ¶ 6), and he received “proficient” ratings for man-

aging student behavior and classroom procedures during the year. (Dkt. 50 ¶ 14.) But Castaneda

also received “unsatisfactory” ratings for designing coherent instruction, establishing a culture for


1
  See Dkt. Nos. 50, 56, 58, and 64.
2
  Castaneda disputes many of the Board’s facts about the events of the 2014-2015 school year on a number of grounds.
First, he disputes the Board’s facts because his formal evaluations or other “Board records” do not refer to the conduct
or events in question. But Castaneda cannot controvert the Board’s facts simply by pointing to records that do not
corroborate those facts. In particular, Castaneda disputes nearly all of the Board’s facts about his classroom manage-
ment and instructional problems by pointing to his performance evaluations, which contain some positive comments
and do not explicitly mention the conduct in question. Again, that these documents do not corroborate the Board’s
facts does not, without more, controvert the facts surrounding those specific events, which were all observed by testi-
fying witnesses or otherwise documented. Second, Castaneda disputes virtually every fact about the 2014-2015 school
year on the ground that his physician testified that he was experiencing psychotic symptoms “going back to sum-
mer/fall of 2014.” But Castaneda never explains how or why this controverts the Board’s facts. Presumably, Cas-
taneda offers the fact to excuse or explain his behavior. Regardless, he cannot controvert the Board’s facts on that
ground. Finally, Castaneda disputes many of the Board’s facts on the ground that he does not recall certain events or
conversations because he was suffering from untreated mental illness when they took place. Personal knowledge is
not required to controvert a fact, and Castaneda is obligated to present evidence to contest the Board’s facts. Facts
that are disputed solely on these grounds, or a combination of them, have been deemed admitted.

                                                    Page 2 of 32
learning, and engaging students in learning. (Dkt. 56 ¶ 35; 56-8 at 2.) His overall rating for the

school year was “Developing.” (Dkt. 58 ¶ 76; Dkt. 56-8 at 1.)

       Observations from Castaneda’s colleagues and supervisors over the course of the 2014-

2015 school year paint a much bleaker picture. That year, a special education teacher at Hanson

Park observed Castaneda’s teaching and noticed that he was frequently not instructing his class.

(Dkt. 58 ¶¶ 7, 13.) She noticed that Castaneda stepped out of the classroom on a daily basis and

that his students were frequently playing in Castaneda’s classroom or in the hallway. (Id.) When

she asked Castaneda why he was leaving his students in his classroom to play unattended, Cas-

taneda told her that the students “[were] old enough, they can handle it” and that he was “keeping

an ear to them.” (Id.) In October 2014, the same teacher again asked Castaneda what was going

on. (Id. ¶ 14.) He told her he didn’t feel the need to instruct his students and that instead “they

should be playing; [to] learn through play . . .” (Id.) He also told her that because his students

could not play outside in their neighborhoods, “it was necessary for them to play in the classroom.”

(Id.) The teacher noticed a lack of instruction in Castaneda’s classroom throughout the 2014-2015

school year. (Id. ¶ 15.)

       Another of Castaneda’s colleagues observed what she described as “erratic behavior” dur-

ing the 2014-2015 school year. In one instance, she saw Castaneda standing on top of his desk,

staring out the window and talking about clouds, while the students in his classroom ran around.

(Id. ¶ 17.) Around December 2014, she saw Castaneda put his headphones on, face away from his

class, and allow students to have “play time” all day. (Id.) She asked Castaneda if he was okay

or if she could help him. (Id. ¶ 18.) Castaneda responded that he was fine and did not need any

help. (Id.)




                                            Page 3 of 32
       In January 2015, Castaneda met with David Belanger, the Hanson Park principal, and Es-

merelda Roman, the vice principal, to discuss Castaneda’s classroom management, lack of instruc-

tion, and lack of drive, energy, and desire in the classroom. (Id. ¶¶ 4, 19; Dkt. 50 ¶ 17.) A week

later, vice principal Roman did a spot check of Castaneda’s classroom and saw that his students

were playing with cars or watching YouTube videos on the computer while Castaneda sat at his

computer with his back to the students. (Dkt. 58 ¶ 20.) When Roman asked Castaneda why he

was not instructing his students, he told her that “they are learning” and continued working at his

computer. (Id.) In February and March 2015, Castaneda failed to turn in data required to measure

student benchmarks, despite repeated requests from school staff. (Id. ¶ 22.) Around this time, he

began showing up late to work—between February 3 and May 5, 2015, Castaneda arrived to work

late fourteen times. (Id. ¶ 23.) At some point between January and April 2015, Castaneda told

Belanger and Roman that he was “burnt out” and “worked too hard” during the 2013-2014 school

year and that he was “not going to burn [him]self out again” during the 2014-2015 school year.

(Id. ¶ 21.) He also told Belanger and Roman that rather than follow the chosen curriculum, he

believed children should “learn through play.” (Id. ¶ 24.)

       On April 1, 2015, Belanger invited Castaneda to attend a confidential meeting on April 15,

2015 to discuss Belanger’s concerns with Castaneda’s performance and ensure that Castaneda un-

derstood Belanger’s expectations regarding classroom duties and tardiness. (Id. ¶ 25.) By April

8, 2015, at the latest, Belanger decided not to renew Castaneda’s employment as a teacher at Han-

son Park for the 2015-2016 school year because Belanger believed Castaneda’s students were not

receiving the instruction they needed to prepare them for third grade. (Id. ¶ 26; Dkt. 64 ¶ 26; Dkt.

58-4 at 78:1-15; 84:1-8.) Belanger testified that non-renewal meant “maybe [Hanson Park] wasn’t

the right fit,” but that non-renewal would not prevent an employee from getting a job elsewhere



                                            Page 4 of 32
with Chicago Public Schools. (Dkt. 64 at 59 ¶ 22; Dkt 50-1 at 175:5-12.) At the April 15 meeting,

Belanger noted that Castaneda “seemed rather aloof and . . . not quite sure why we were having

the meeting.” (Dkt. 58 ¶ 27.)

        On April 16, 2015, two students were injured while playing in Castaneda’s classroom. (Id.

¶ 30.) One student said that while Castaneda gave the class free time, the student was chasing a

classmate around the room, tripped, fell into a desk, and injured his leg. (Id.) The second injured

student said he was running out of Castaneda’s classroom when he tripped and fell, causing a bump

on his head. (Id.) The second student also reported that he was playing with a friend because

Castaneda gave the class free time. (Id.) The Board did not create Incident Reports for the two

student injures until May 11, 2015, after Castaneda’s termination proceedings were underway.

(Dkt. 50 ¶ 23.)

       The next day, on Friday, April 17, 2015, while Castaneda was dropping his students off at

the school gym for PE class, Castaneda asked the school PE teacher if “we’ve been here before”

and said that a friend of his told him “we’ve all been reincarnated.” (Dkt. 58 ¶ 32.) The PE teacher

thought it was an “awkward exchange” and that perhaps Castaneda was “embarrassed” because he

couldn’t explain himself correctly. (Id. ¶ 33.) Castaneda then stood in the gym doorway and

watched PE class, which he had never done before. (Id.) The PE teacher reported the event to

school administration via email and in person to vice principal Roman. (Id.; Dkt. 58-13.) The PE

teacher noted in the email that even though Castaneda had acted “very awkwardly” toward him in

the past, this incident “was the first time [he] felt uncomfortable to the point where [he] felt that

[Castaneda] might be capable of something bad.” (Dkt. 58 ¶ 33; Dkt. 58-13; Dkt. 64 ¶ 33.) He

also reported that the exchange made him feel “extremely uncomfortable and scared” and that he




                                            Page 5 of 32
did not want to turn his back on Castaneda while Castaneda was standing in the doorway watching

PE class. (Dkt. 58-13; Dkt. 64 ¶ 33.)

       On the same day, a teacher emailed principal Belanger to report that students were running

around Castaneda’s classroom, standing on desks and chairs, and roughhousing. (Dkt. 58 ¶ 34.)

She said she heard loud crashing sounds and that a student was “going to get seriously hurt.” (Id.)

That same day, a different teacher said she saw Castaneda standing on top of his desk staring out

the window. (Id. ¶ 35.) Another teacher reported seeing him “standing on a ledge or his desk

watching as the children played on the floor.” (Id.) That teacher emailed principal Belanger later

that night to relay what she had seen and told Belanger that she was “a bit concerned about [Cas-

taneda’s] mental state.” (Dkt. 50 ¶ 25.)

       The following Monday, April 20, 2015, principal Belanger notified the Board’s then-Chief

Labor Relations Officer, Joseph Moriarty, that he was concerned about the safety of Castaneda’s

students and relayed emails from Castaneda’s colleagues about Castaneda’s behavior, attitude, and

classroom management. (Dkt. 58 ¶ 36.) He noted that two students were injured in Castaneda’s

classroom due to lack of supervision, that school administration had many conversations with Cas-

taneda about his classroom management throughout the school year, and that Castaneda was tardy

and failed to complete required tasks. (Id.) Belanger sent Moriarty statements from Hanson Park

teachers about the PE class incident, the instances in which teachers saw Castaneda standing on

top of his desk, and many occasions of Castaneda’s failure to supervise or instruct his students.

(Dkt. 58-14.) Belanger also sent Moriarty summaries of some of vice principal Roman’s interac-

tions with Castaneda, including one in January 2015 in which Roman noted that she mentioned to

Castaneda that his students played games all day while he sat with a “puzzled look” and didn’t

interact with his students. (Dkt. 50 ¶ 29.) Roman noted that she asked Castaneda when he would



                                           Page 6 of 32
begin instructing the class, and he responded that he didn’t know and “b[egan] to giggle.” (Id.)

Belanger told Moriarty that Castaneda’s “behavior is peculiar and off. He does not appear to be

under the influence of alcohol, however his behavior is increasingly strange and worries many

teachers who work with him in regards to the safety of his students.” (Id. ¶ 28.)

       The next day, April 21, 2015, vice principal Roman told Belanger that Roman met with a

parent of a Hanson Park student to discuss the parent’s concerns about Castaneda. (Dkt. 58 ¶ 37.)

According to Roman, the parent said that Castaneda “wasn’t himself” during a parent-teacher con-

ference and looked puzzled when she asked Castaneda how her child was doing. (Dkt. 50 ¶ 31;

Dkt. 58-16.) The parent said that she could see that Castaneda “was not with it,” but could not

“pinpoint what the problem [wa]s.” (Id.) Belanger forwarded Roman’s report of the parent’s

complaint to Moriarty and another Board administrator the next day, again expressing his concern

about Castaneda’s “bizarre behavior” and the safety of Castaneda’s students. (Id. ¶ 32.)

       Beginning on April 21, 2015, Belanger hired a retired teacher to assist Castaneda in his

classroom. (Dkt. 58 ¶ 28; Dkt. 50 ¶ 30.) The retired teacher sometimes took over Castaneda’s

class and modeled instruction strategies while Castaneda watched. (Dkt. 58 ¶ 28.) One of Cas-

taneda’s colleagues, however, observed that Castaneda did not pay attention to the retired teacher

and instead sat with his head down, graded papers, or did other things instead of watching the

retired teacher’s classroom instruction. (Id. ¶ 29.) The colleague also observed that as soon as the

retired teacher left Castaneda’s classroom, he let the students play freely and did not instruct or

pay attention to them. (Id.)

       b.      Castaneda’s Investigatory Conference

        On April 23, 2015, the Board notified Castaneda that an investigatory conference would

be held on May 6, 2015. (Dkt. 58 ¶ 39.) The Board’s letter specified that the conference was

being held because Castaneda “committed numerous acts of egregious misconduct including, but
                                            Page 7 of 32
not limited to, failing to supervise students, resulting in students sustaining injuries.” (Id.) The

letter also indicated that the conference could result in Castaneda’s termination from Chicago Pub-

lic Schools. (Id.)

       Castaneda attended the May 6, 2015 investigatory conference before Board hearing officer

Mary Ernesti. (Id. ¶ 41.) His Chicago Teacher’s Union representative, Annette Rizzo, attended

the conference with him. (Id.) Toward the beginning of the investigatory conference, the tran-

script reflects that the following exchange took place:

       MS. RIZZO: … [Castaneda] is not on any medication that would affect his behav-
       ior. He feels that he is very sleep-deprived from the demands on his job. And I’m
       going to state this, but then he will have to state it on his own. I think that in our
       discussion, it’s agreed that perhaps he seek a medical leave and try to explore some
       of the problems he may be having. A medical leave.

       HEARING OFFICER ERNESTI: Okay.

       MR. CASTANEDA: This option is the – for medical leave?

       MS. RIZZO: For a medical leave. It would be – when you apply for the leave, as
       I explained to you, a physician fills out the majority of the application. So there
       has to be medical documentation. I suggested that you bring this to a physician,
       and I suggested a mental healthcare physician to review.

       MR. CASTANEDA: My mental state?

       MS. RIZZO: Correct. Unless you have physical needs that we’re not aware of or
       – you don’t have to share that with us. Under the HIPAA laws, you don’t have to
       share any medical condition you may have. If you don’t feel that the medical route
       is the best for you, we would need some answers to these observations of your
       performance.

       MR. CASTANEDA.: Well, the medical route would be the – what I would prefer.

       HEARING OFFICER ERNESTI: Okay. Well, we’re here in the context of an
       investigatory conference . . . . If you also want to pursue a medical leave, that’s
       certainly something that you’re entitled to do as a CPS employee. But for purposes
       of our investigatory conference, I do need a response to the [. . .] allegations.




                                            Page 8 of 32
       (Dkt. 58-22 at 13:20-15:15; see also Dkt. 64 ¶ 47.) Ernesti then outlined the allegations of

misconduct against Castaneda and gave him a chance to respond. (Dkt. 58 ¶ 41.) Regarding the

two students injured in his classroom on April 17, Castaneda said one student told him he was

injured in gym class, not in Castaneda’s classroom. (Id. ¶ 42.) Castaneda said the other student’s

injury was “very minor.” (Id.) He later stated that he did not remember the injuries at all. (Id.)

When asked about his colleagues’ concerns about his classroom management and supervision

skills, Castaneda said he didn’t think it was a problem. (Id. ¶ 43.) When asked about his col-

leagues’ reports that Castaneda was seen standing on his desk, Castaneda explained that he some-

times stood on his desk to cover exposed pipes in the walls so students would not burn themselves,

or to open windows, and that his colleagues misinterpreted what they saw. (Id. ¶ 44.) Castaneda

denied talking about reincarnation and said the PE teacher had fabricated the incident. (Id. ¶ 46.)

During the investigatory conference, Castaneda never mentioned mental illness as a cause of the

incidents or the behavior at issue. (Id. ¶ 47.)

       After the investigatory conference, Ernesti prepared and sent a summary memorandum to

Board personnel, dated May 12, 2015, in which she noted Castaneda’s blanket denials, lack of

explanation for the events at issue, and insistence that colleagues fabricated conversations. (Id. ¶

48.) Ernesti did not find Castaneda’s explanations to be credible. (Id.) Ernesti also noted that

Castaneda “displayed a troubling lack of awareness” of the purpose of the conference, had “little

recall regarding events that took place less than 3 weeks ago,” and had “little interest” in partici-

pating in the conference. (Dkt. 50 ¶ 37.) She further noted that “[i]f Mr. Castaneda’s behavior

during the conference is an indication of his state of mind while he has a classroom of second

graders under his supervision, it is understandable why so many of his fellow teachers came for-

ward to share their concerns regarding his classroom management skills and the potential for



                                             Page 9 of 32
students to get hurt.” (Id.) Ernesti’s memorandum recommended that Castaneda’s employment

be terminated and that a “Do Not Hire” designation be placed on his record. (Dkt. 58 ¶ 49.)

         c.       Castaneda’s Application for Leave and Notice of Suspension Pending Termi-
                  nation

         Immediately after the investigatory conference, Castaneda filed a claim with Sedgwick, the

Board’s third-party administrator, requesting short-term disability leave and concurrent leave un-

der the FMLA. 3 (Dkt. 50 ¶ 38.) The next day, on May 7, 2015, Sedgwick found that Castaneda

was eligible for both short-term disability and FMLA leave, and conditionally approved him for

both. (Id. ¶ 42.) His FMLA leave was conditionally approved from May 6, 2015 to June 4, 2015.

(Dkt. 58 ¶ 53.) Sedgwick sent Castaneda a letter that day identifying it as the administrator for the

Board’s short-term disability plan and informing Castaneda of his rights and responsibilities under

the FMLA and of the eligibility requirements for FMLA leave. (Id. ¶ 54.)

         That same day—May 7, 2015, the day after the investigatory conference—Thomas

Krieger, the Board’s then-Assistant Director of Employee Engagement, sent Castaneda a letter

informing him that there was a sufficient basis to terminate his services as a probationary appointed

teacher in the Chicago Public Schools and that he was suspended without pay, effective May 11,

2015. (Id. ¶ 50.) The letter also stated that if the Board adopted Krieger’s recommendation, Cas-

taneda would be terminated. (Id.)




3
  The Board disputes that Castaneda’s application included a request for leave under FMLA on the ground that the
record does not support that factual assertion. See Dkt. 55 ¶ 38. But Castaneda submitted a sworn declaration testi-
fying that he did so. See Dkt. 50 ¶ 38; 50-1 at 6 ¶ 9. The Board seems to be arguing, then, that the record does not
contain any evidence to corroborate Castaneda’s declaration. But Castaneda need not present any corroborating evi-
dence. A non-moving party may rely on his own affidavit testimony to defeat summary judgment, even if the testi-
mony is “uncorroborated and self-serving,” as long as it does not contradict any prior sworn statement. United States
v. Funds in Amount of One Hundred Thousand One Hundred and Twenty Dollars ($100,120.00), 730 F.3d 711, 718
(7th Cir. 2013) (“To reject testimony because it is unsubstantiated and self-serving is to weigh the strength of the
evidence or make credibility determinations—tasks belonging to the trier of fact.”). The Board does not identify any
such prior sworn statement. The Court deems Castaneda’s assertion admitted.

                                                  Page 10 of 32
       At 2:48 p.m. that afternoon, Sedgwick notified principal Belanger via email that Castaneda

had filed a claim for short-term disability leave the day before. (Id. ¶ 52.) Sedgwick’s email

contained no information about the nature of Castaneda’s disability claim. (Id.) At 5:02 p.m.,

Belanger forwarded the Sedgwick notification email to Krieger. (Dkt. 50 ¶ 40; Dkt. 50-1 at 170.)

Five minutes later, Krieger responded and informed Belanger that he had sent Castaneda’s “sus-

pension without pay letter” earlier that day, and that the Board would consider Krieger’s recom-

mendation to terminate Castaneda at the next Board meeting in June, adding that “this leave ap-

plication may change the analysis.” (Dkt. 50 ¶ 40; Dkt. 50-1 at 170.) Belanger responded to

Krieger later that evening and stated, “I’m wondering if CTU advised [Castaneda] to take this

route or if his family/friends finally got through to him that something was truly wrong with his

mental state.” (Dkt. 50 ¶ 41; Dkt. 50-1 at 170.)

       d.      Castaneda’s Diagnoses

       On May 8, 2015, Castaneda met with Howard Pollack, a behavioral health specialist and

licensed clinical social worker. (Dkt. 58 ¶ 57.) According to Pollack’s report of their meeting,

Castaneda told Pollack that he was a teacher facing disciplinary action and was “applying for short

term disability insurance.” (Id.) Pollack’s report also states that Castaneda “expressed himself in

a coherent manner” and was “oriented to time place [and] person.” (Id. ¶ 58.) Pollack testified

that though Castaneda described symptoms during their meeting, he did not show or demonstrate

any symptoms, and that Castaneda “looked like a normal guy” and was “at the level where he

could communicate in a lucid way.” (Id. ¶ 61.) Pollack also testified that his report noted an

incongruity between Castaneda’s behavior at the meeting and the severity of the symptoms he

described. (Id. ¶ 59.) On the date of their meeting, Pollack completed and signed a form indicating

that Castaneda was unable to work as of May 8, 2015. (Id. ¶ 64.) The form stated that Castaneda



                                           Page 11 of 32
was “suffering from delusions,” felt he was “being spied upon,” saw “crosses in people’s eyes,”

and had “suicidal ideations.” (Dkt. 50 ¶ 45.)

        On May 8, 2015, Castaneda also saw Dr. Mark Johns, a psychologist, for the first time.

(Dkt. 58 ¶ 66.) Dr. Johns’ notes from his diagnostic evaluation that day stated that Castaneda’s

“provisional diagnosis appear[ed] to be F20.0 Schizophrenia, paranoid type.” (Id.) Dr. Johns later

changed the diagnosis to “F33.3 Major Depression.” (Id.) Dr. Johns submitted an “Attending

Physician Statement” to Sedgwick, dated May 19, 2015, that deemed Castaneda “unable to work

at this time” and listed his “projected return-to-work date” as September 1, 2015. (Id. ¶ 78; Dkt.

50 ¶ 54.) Dr. Johns’ notes on the form indicate that Castaneda was experiencing “paranoid idea-

tion,” “delusional thoughts,” and visual hallucinations. (Dkt. 50-1 at 240.) Under “Diagnostic

Impressions,” the form listed “295.3 Paranoid Schiz.” (Dkt. 50 ¶ 54; Dkt. 50-1 at 240.) Castaneda

testified during his deposition that May 8, 2015 was the first time he became aware that he had a

mental illness. (Dkt. 58 ¶ 56; Dkt. 58-3 at 41:10-12.)

        e.      Castaneda’s Leave Denial and Final Termination

        On the evening of May 11, 2015, Krieger informed Kerry Frank (a Board employee who

functioned as the liaison between the Board and Sedgwick) that Castaneda had recently applied

for leave, but that he had been suspended without pay and was being recommended for dismissal

as a result of the May 6 investigatory conference, and that in Krieger’s opinion, Castaneda was

“not eligible for a leave since he is no longer in pay status, nor is he still reporting for work.” (Dkt.

50 ¶ 47.) Minutes later, Frank sent Sedgwick an email stating that Castaneda had been “suspended

without [] pay” and was “not eligible for a leave since he is no longer in pay status.” (Id. ¶ 49;

Dkt. 50-1 at 232.) The next day, on May 12, 2015, Sedgwick informed Castaneda that his claim

for short-term disability was denied because he “[was] an ineligible class e.g.: part time employee;

therefore, you are not eligible to receive benefits under the Plan.” (Dkt. 58 ¶ 68.) Castaneda
                                             Page 12 of 32
appealed the denial and contested the reasoning in the letter. (Id. ¶ 69.) His appeal was denied.

(Id. ¶ 70.)

        On May 14, 2015, Castaneda emailed principal Belanger and Board personnel, stating that

he was “seeking the help of a medical provider” and had been staying home from work since the

May 6 investigatory conference due to his “medical provider’s diagnosis and recommendation.”

(Dkt. 50 ¶ 52.) He also expressed confusion over the May 7 “suspen[sion] without pay” letter,

because he believed that “according to FMLA, [he had] job protection for a period of 12 work

weeks.” (Id.) He asked if the suspension letter had been sent in error. (Id.) No one responded to

Castaneda’s email. (Id.) On June 10, 2015, Castaneda emailed Belanger and asked for his assis-

tance “submitting documentation to assist a teacher with a perceived mental disability.” (Id. ¶ 57.)

No one responded to his email. (Id.)

        On June 26, 2015, the Board sent Castaneda a letter informing him that it had approved his

termination and that he was not eligible for future employment with the Board. (Dkt. 58 ¶ 72.)

The letter stated that the dismissal “superseded” Castaneda’s non-renewal. (Dkt. 50 ¶ 61.) On

July 8, 2015, Castaneda contacted the Board’s Equal Opportunity Compliance Office to request

an accommodation. (Dkt. 58 ¶ 72.)

        f.     Castaneda’s Continued Treatment and Subsequent Employment

        Castaneda continued treatment with Dr. Johns. Dr. Johns’ notes from later sessions with

Castaneda state that on January 26, 2016, Castaneda told Dr. Johns that he was “avoiding looking

for work,” that he was “worried he would not be fit to resume a full-time position,” and that he

was “concerned that stressors related to work could result in relapse of psychotic symptoms.” (Id.;

Dkt. 58-32 at 7.) On March 2, 2016, Dr. Johns’ notes reflect that Castaneda said he was “still

avoiding looking at prospects for work” and that he found “even the thought of it very overwhelm-

ing.” (Id.) On March 29, 2016, Dr. Johns’ notes reflect that Castaneda reported that he “‘almost’
                                           Page 13 of 32
fe[lt] ready to look for work options.” (Id; Dkt. 58-32 at 8.) At his deposition, Dr. Johns was

asked if Castaneda would have been ready to return to work by September 1, 2015. (Dkt. 66-1 at

20; 56:15 – 57:24.) Dr. Johns testified that:

        “with support and continued treatment, [Castaneda] could have returned to work.
       He may have needed accommodations at that time, but it was not necessary to eval-
       uate because he didn’t return to work . . . as I’m reading my notes, I can’t see why
       he couldn’t return to work with continued treatment . . .” (Id.)

Later in the deposition, when asked again if Castaneda could have returned to work on September

1, 2015, Dr. Johns testified:

       “Looking at my notes, I believe he could have gone back for the fall, the startup of
       the fall school year . . . . I would have had to have assessed for any accommoda-
       tions. So I don’t necessarily know if he could have handled the rigors of a full-time
       class . . . I think he could have gone back full-time with continued monitoring and
       evaluation.

       Q: So without accommodation?

       A: That’s what I can’t assess. I know that he would have to – he would do better
       if he had a low-stress environment. I can’t imagine a classroom being a low-stress
       environment. So that’s why I’m qualifying my opinion. . . .” (Id. 105:12 – 106:9.)

       Castaneda testified in his deposition that he began looking for work after he was terminated

and that he was able to work as of September 1, 2015. (Dkt. 64 at 64 ¶ 38.) Castaneda secured

part-time teaching positions in the Glenview School District in September 2016. (Id.; Dkt. 58-3

at 187:1-24.) The Board’s 2014-2015 school year for teachers ended on June 23, 2015. (Dkt. 58

¶ 1.) The Board’s 2015-2016 school year for teachers began on August 31, 2015. (Id.) Castaneda

did not teach summer school for the Board. (Dkt. 64 at 59 ¶ 23.)

II.    DISCUSSION

       Summary judgment is warranted “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A genuine factual dispute exists if a reasonable jury could find for either party. Pagel v.


                                           Page 14 of 32
TIN Inc., 695 F.3d 622, 626 (7th Cir. 2012). A material fact is one that affects the outcome of the

suit. Monroe v. Ind. Dep’t of Transp., 871 F.3d 495, 503 (7th Cir. 2017). To survive summary

judgment, the nonmoving party must present evidence sufficient to establish a triable issue of fact

on all essential elements of his case. Lewis v. CITGO Petroleum Corp., 561 F.3d 698, 702 (7th

Cir. 2009). If there is no triable issue of fact on even one essential element of the nonmovant’s

case, summary judgment is appropriate. Boss v. Castro, 816 F.3d 910, 916 (7th Cir. 2016). On

summary judgment, the Court construes all facts and draws all reasonable inferences in favor of

the non-moving party. Bell v. Taylor, 827 F.3d 699, 704 (7th Cir. 2016). If the parties cross-move

for summary judgment, the Court “take[s] the motions one at a time, construing all facts and draw-

ing all reasonable inferences in favor of the non-moving party.” Black Earth Meat Mkt., LLC v.

Vill. of Black Earth, 834 F.3d 841, 847 (7th Cir. 2016).

       a.      ADA Claims

       Castaneda alleges both that he experienced disparate treatment because of his disability

and that the Board failed to accommodate his disability.

               i.      Disparate Treatment

       The ADA prohibits employers from discriminating against a “qualified individual on the

basis of disability.” 42 U.S.C. 12112(a). To defeat summary judgment on an ADA discrimination

claim, a plaintiff must point to evidence sufficient to establish that (1) he is a qualified individual

with a disability under the meaning of the ADA; (2) he is qualified to perform the essential func-

tions of the job with or without reasonable accommodation; and (3) he suffered an adverse




                                            Page 15 of 32
employment decision as a result of his disability. Guzman v. Brown County, 884 F.3d 633, 641

(7th Cir. 2018).

                       1.     Qualified Individual

       The Board first argues that Castaneda cannot show that he was qualified to perform the

essential functions of the job with or without a reasonable accommodation, because the accommo-

dation he required was not reasonable. According to the Board, Castaneda filed for medical leave

on May 6, 2015, and Dr. Johns, his treating physician, stated that Castaneda could not return to

work until September 1, 2015. However, the Board asserts that Dr. Johns’ treatment notes in fact

reveal that Castaneda could not return to work until March 29, 2016, when Castaneda told Dr.

Johns that he “almost fe[lt] ready to look for work options.” Thus, the Board argues, Castaneda

required a leave of 46 weeks, which cannot constitute a reasonable accommodation under the

ADA. Castaneda does not dispute that his physician stated that he could return to work on Sep-

tember 1, 2015, and Castaneda himself testified that he was ready to return to work on that date.

Castaneda asserts that he needed “only around seven weeks of leave” (i.e., from May 6, 2015

through the last day of the school year—June 23, 2015) because he did not teach summer school

and thus the period from June 23, 2015 to August 31, 2015 (the start of the next school year) should

not count as part of his leave. He argues, then, that he is a qualified individual because he would

have been able to perform the essential functions of his job if granted a seven-week leave as an

accommodation. The Board counters that, even if Castaneda needed only a seven-week leave (a

conclusion that the Board maintains is not supported by the record), that length of leave still does

not constitute a reasonable accommodation under the ADA.

       Under the ADA, a reasonable accommodation “is expressly limited to those measures that

will enable the employee to work. An employee who needs long-term medical leave cannot work

and thus is not a ‘qualified individual’ under the ADA.” Severson v. Heartland Woodcraft, Inc.,
                                           Page 16 of 32
782 F.3d 476, 479 (7th Cir. 2017) (emphasis in original) (citation omitted). “[A] medical leave

spanning multiple months does not permit [an] employee to perform the essential functions of his

job. To the contrary, the ‘[i]nability to work for a multi-month period removes a person from the

class protected by the ADA.” Id. at 481.

       The parties clearly dispute the length of leave Castaneda required, which is a material fact

for purposes of determining whether he was qualified to perform the essential functions of his job.

Castaneda presented evidence—namely, his testimony and the testimony of Dr. Johns—that he

could return to work on September 1, 2015. Castaneda also presented evidence that, because he

did not teach summer school for the Board, he required only seven weeks away from work. The

Board cites evidence in the record to the contrary, but viewing the evidence and all reasonable

inferences in Castaneda’s favor, the Court determines that Castaneda has presented sufficient evi-

dence to create a genuine factual dispute as to whether he was qualified to perform the essential

functions of his job with or without a reasonable accommodation. The Court thus denies the

Board’s motion for summary judgment on this basis.

                      2.      Awareness of Castaneda’s Disability

       The Board next argues that even if Castaneda can show he was a qualified individual, sum-

mary judgment is still warranted on his disparate treatment claim because the Board did not have

notice of his disability. The Board contends that it did not learn of Castaneda’s disability until

after it had already decided not to renew his employment and then separately decided to suspend

him indefinitely pending termination. If the Board was not aware of Castaneda’s disability, the

argument goes, the Board could not have terminated him because of his disability. Castaneda

responds that what the Board knew when it decided not to renew him in April or suspended him

and recommended terminating him in May is irrelevant—instead, what matters is what the Board

knew when it definitively terminated him in June. Though the parties dispute the legal significance
                                           Page 17 of 32
of what the Board knew and when it knew it, the facts surrounding the process of Castaneda’s

termination and the Board’s knowledge of Castaneda’s medical condition are largely undisputed,

and those that are disputed are not material.

       The Board relies extensively on a district court decision, Spurling v. C & M Fine Pack,

Inc., No. 11 CV 39, 2013 WL 655136 (N.D. Ind. Feb. 21, 2013), for the proposition that it did not

discriminate against Castaneda because it did not have notice of Castaneda’s disability when it

decided not to renew or terminate him. In Spurling, the district court held, on a motion for recon-

sideration, that an employer was not liable for discrimination where the employer learned of an

employee’s disability only “after the wheels [of termination] had begun turning”—i.e., after a ter-

mination recommendation was made, but before the termination was unequivocally conveyed to

the employee or became effective. Id. at *3. In other words, the district court in Spurling found

that for purposes of ADA discrimination, all that matters is what the employer knows when it

decides to terminate an employee—not what the employer knows later when it conveys that deci-

sion or what it knows when that decision becomes effective. Id.

       The Seventh Circuit overturned the underlying decision in Spurling and expressly rejected

the district court’s reasoning that the Board seeks this Court to espouse. In doing so, the Seventh

Circuit explained that for purposes of an employer’s notice of an employee’s disability under the

ADA, “termination occurs when the employer shows, by acts or words, clear intention to dispense

with the employee’s services.” Spurling v. CM Fine Pack, Inc., 739 F.3d 1055, 1060-61 (7th Cir.

2014) (“Spurling II”). “There are two prongs to the test, both of which must be satisfied to fix the

date of termination. ‘First, there must be a final, ultimate, nontentative decision to terminate the

employee . . . . Second, the employer must give the employee “unequivocal” notice of its final




                                           Page 18 of 32
termination decision.’” Id. at 1061 (quoting Flannery v. Recording Indus. Ass’n of Am., 354 F.3d

632, 637 (7th Cir. 2004)). 4

         The fact that an employer learns of an employee’s disability only after deciding to termi-

nate him, or even after taking concrete steps in the termination process (such as beginning a ter-

mination investigation, formally recommending termination, or suspending an employee pending

termination), does not, as the Board contends, absolve the employer of liability for discrimination

under the ADA. Id. Instead, the Court must look to what the employer knows when the employee

is actually terminated. Id. It is undisputed that Castaneda was not “unequivocal[ly]” informed of

the Board’s “final, ultimate, nontentative” termination decision until June 26, 2015. The parties

do not dispute that Castaneda applied for short-term disability benefits on May 6, 2015 and that

the Board learned of his application the next day. Nor do they dispute that Castaneda emailed

Board personnel on May 14, 2015 to notify them that he was seeking medical treatment and staying

home from work due to his medical provider’s diagnosis and recommendation.

         It is true that in Hedberg v. Indiana Bell Tel. Co., 47 F.3d 928, 931-32 (7th Cir. 1995),

which the Board also relies on, the relevant date for purposes of an employer’s knowledge of an

employee’s disability was the date of the termination decision, not the date the employee was

unequivocally informed of the final termination decision. But as the Spurling II court explained,

Hedberg is distinguishable from these facts. “Hedberg stands for the well-established principle

that an employee cannot hold an employer liable under the ADA if the employer has no knowledge

of the employee’s disability.” Spurling II, 739 F.3d at 1060-61 (distinguishing Hedberg, 47 F.3d

at 932.) But, like here, the “actual issue” in Spurling II was whether the employer’s actions



4
  The Board argues that Flannery’s holding is limited to the timeliness inquiry for statute of limitations purposes and
is not relevant for determining whether an employer had notice of an employee’s disability before the employee was
terminated. Spurling II holds otherwise. 739 F.3d at 1061.

                                                   Page 19 of 32
“sufficed to terminate” the employee, and what the employer knew when it took actions sufficient

to terminate. Id. Spurling II holds that an employer cannot prevail on summary judgment by

claiming that it decided to terminate an employee before learning of the employee’s disability,

even though the employer later learned of the disability before the termination was final. Id. It is

not disputed that is what happened here. Accordingly, the Court denies the Board’s motion on this

basis.

                           3.   Causation

         Even though the Board cannot prevail on its termination-timing argument, that does not

end the causation analysis for Castaneda’s disparate treatment claim. To survive summary judg-

ment, Castaneda must present evidence that, considered as a whole, “would permit a reasonable

factfinder to conclude that [his] race, ethnicity, sex, religion, or other proscribed factor [including

disability] caused the discharge or other adverse employment action.” Ortiz v. Werner Enterprises,

Inc., 834 F.3d 760, 765 (7th Cir. 2016). If an employer can offer a legitimate, non-discriminatory

reason for the adverse action, the plaintiff must provide some evidence that the reason is pretextual.

See David v. Bd. of Trs. of Cmty. Coll. Dist. No. 508, 846 F.3d 216, 224 (7th Cir. 2017). In the

end, the Court must evaluate all the evidence together and determine whether it would permit a

reasonable factfinder to conclude that Castaneda suffered an adverse employment action because

of his disability. Id. at 222-23; see also id. at 224 (“In adjudicating a summary judgment motion,

the question [is]: has the non-moving party produced sufficient evidence to support a jury verdict

of intentional discrimination?”)The Board argues that Castaneda cannot make such a showing,

because the record demonstrates that he was fired for misconduct and poor performance, not be-

cause of his disability.

         In support of his bid, Castaneda points to principal Belanger’s email where, in response to

learning about Castaneda’s request for short-term disability leave, Belanger wonders if
                                            Page 20 of 32
Castaneda’s “family/friends finally got through to him that something was truly wrong with his

mental state.” Castaneda argues that this reveals that Belanger “long-believed” Castaneda had a

mental health problem. Castaneda also cites Krieger’s email noting that Castaneda’s request for

short-term disability leave may “change the analysis” regarding his termination, and argues that a

reasonable jury could view the email as evidence of disability discrimination. Castaneda also

points to the suspicious timing of the Board’s May 7, 2015 decision to terminate him, which came

just one day after the investigatory conference, where he claims he requested a medical leave to

address his mental health issues. Until the conference, the Board had merely decided not to renew

his employment. One day after the conference and his request for leave, the Board decided to

terminate him. Castaneda argues that a reasonable jury could find the timing indicative of dis-

crimination. Finally, Castaneda argues that the Board’s stated reasons for terminating him are

pretextual and “unworthy of belief.” He points to formal evaluations from the 2014-2015 school

year in which he was rated “basic” or “proficient” in categories related to classroom management,

and some positive comments from the evaluations about his classroom management and teaching

skills. He claims that his formal evaluations reflect no issues with his classroom management

skills, which renders the Board’s claimed reason for terminating him beyond belief. In support of

his argument that the Board’s reasons for terminating him were pretextual, Castaneda points to the

fact that principal Belanger testified during his deposition that other students had received “bumps

and bruises” in the classroom in the past, and those teachers had not been disciplined. According

to Castaneda, there is “no contemporaneous evidence” of the student injuries at issue in his inves-

tigatory conference, and a reasonable jury could thus determine that the Board’s reasons were

pretext for discrimination.




                                           Page 21 of 32
       The Board argues that the record instead demonstrates the “inescapable conclusion” that

Castaneda was fired because of his poor performance and misconduct, including his tardiness, his

lack of classroom supervision, resulting in student injuries, his “refusal to teach,” and his failure

to turn in student work or test scores. In response to the evidence offered by Castaneda, the Board

claims that Belanger’s email commenting on Castaneda’s “mental state” was merely that—a com-

ment on the symptoms of Castaneda’s disability, which does not amount to an admission that it

fired him because of his disability. The Board also points to the fact that when confronted about

his behavior, Castaneda did not tell Board personnel that his poor performance was caused by his

mental health issues, but offered other explanations instead—e.g., that he preferred to allow his

students to “learn through play,” that he did not want to burn himself out again, and that many of

his colleagues’ reports were fabricated. As to Castaneda’s suspicious-timing argument, the Board

responds that Castaneda merely referred to his “mental state” during the investigatory conference,

and never explicitly blamed his behavior on “a mental disability,” and so any of the Board’s deci-

sions flowing from the conference could not have been “because of” Castaneda’s disability. As to

the claim that its stated reasons for terminating Castaneda are “unworthy of belief,” the Board

points to the many negative aspects of Castaneda’s performance evaluations, including that he was

rated “unsatisfactory” in seventeen of nineteen review criteria. Finally, the Board argues that Cas-

taneda has not established that its reasons were pretextual, because Castaneda has not identified

proper comparators—i.e., teachers who performed similarly to him and engaged in similar mis-

conduct but were treated more favorably than him.

       Considering this evidence as a whole, a reasonable factfinder could conclude that Cas-

taneda was fired because of his disability. It is a close call, and the Board presented evidence

demonstrating that Castaneda failed to meet expectations, showed up to work late, and received



                                           Page 22 of 32
mediocre performance reviews, that his behavior worried his colleagues and supervisors, that his

lack of classroom management led to student injuries, and that his principal determined that his

lack of classroom instruction was detrimental to students. But to survive summary judgment,

Castaneda does not have to present evidence sufficient to establish that his version of events is the

only possible conclusion—just that the evidence could permit a jury to find in his favor. A rea-

sonable jury could conclude, based on all the evidence, that the Board fired Castaneda because he

was disabled rather than because of his poor performance and misconduct. Castaneda presented

evidence that could support a jury finding that the Board’s decision to terminate him (rather than

simply not renew him) on May 7, 2015 was a direct reaction to his request for medical leave just

one day earlier at the investigatory conference. Though “suspicious timing alone is rarely enough

to survive summary judgment,” it is “relevant evidence that can raise a genuine issue of fact about

discrimination.” Morgan v. SVT, LLC, 724 F.3d 990, 998 (7th Cir. 2013); see also, e.g., Harden

v. Comcast, No 16 C 1931, 2018 WL 6621397, at *3 (N.D. Ill. Dec. 18, 2018) (finding that suspi-

cious timing of performance audit just after plaintiff’s medical leave created genuine issue of fact

as to causation for disability discrimination claim). Castaneda also points an email by Board per-

sonnel noting that his request for medical leave could “change the analysis” regarding his termi-

nation. A jury could find that this not only demonstrates the Board’s awareness of Castaneda’s

disability, but also that the Board acknowledged the potential liability from its decision to termi-

nate Castaneda after he requested a medical leave. This evidence could allow a reasonable jury to

find that the Board knew its decision to terminate Castaneda was premised on his disability. Be-

cause Castaneda has created a triable issue of fact on the question of whether he was terminated




                                           Page 23 of 32
because of his disability, the Court denies the Board’s motion for summary judgment on Cas-

taneda’s ADA disparate treatment claim.

               ii.     Failure to Accommodate

       Under the ADA, discrimination also includes an employer’s failure to make “reasonable

accommodations to the known physical or mental limitations of an otherwise qualified individual

with a disability.” 42 U.S.C. 12112(b)(5)(A); Rodrigo v. Carle Found. Hosp., 879 F.3d 236, 241

(7th Cir. 2018). To prevail on a failure-to-accommodate claim, a plaintiff must show that (1) he

is a qualified individual with a disability; (2) his employer was aware of his disability; and (3) his

employer failed to reasonably accommodate his disability. Bunn v. Khoury Enters., Inc., 753 F.3d

676, 682 (7th Cir. 2014).

                       1.      Qualified Individual

       For the reasons stated in Section II(a)(i)(1) above, Castaneda has presented sufficient evi-

dence to create a genuine factual dispute as to whether he was qualified to perform the essential

functions of his job with or without a reasonable accommodation. The Court thus denies the

Board’s motion for summary judgment on this basis.

                       2.      Awareness of Castaneda’s Disability

       As it did in response to Castaneda’s disparate treatment claim, the Board similarly argues

that it cannot be liable for failing to accommodate Castaneda’s disability if it was not aware of the

disability in the first place. The Board argues that, because Castaneda did not inform the Board of

his disability or request an accommodation before the Board decided not to renew and then to

terminate him, the Board could not have failed to accommodate his disability. Castaneda argues

that the Board had both actual notice, through his oral request for medical leave at the May 6, 2015

investigatory conference and his application for leave filed immediately afterward, and construc-

tive notice, through his “increasingly strange” behavior and actions, which Castaneda contends
                                            Page 24 of 32
were “signs of [his] mental illness.” According to Castaneda, because the Board was aware of his

disability, it had an obligation to “engage in the interactive process” to identify a reasonable ac-

commodation, but it failed to do so and fired him instead.

         “An employee begins the accommodation process by notifying her employer of her disa-

bility; ‘at that point, an employer’s liability is triggered for failure to provide accommodations.’”

Spurling II, 739 F.3d at 1061 (citation omitted). “After an employee has disclosed that she has a

disability, the ADA requires an employer to ‘engage with the employee in an “interactive process”

to determine the appropriate accommodation under the circumstances.’” Id. (citing Equal Emp’t

Opportunity Comm’n v. Sears, Roebuck & Co., 417 F.3d 789, 805 (7th Cir. 2005)). “Where notice

is ambiguous as to the precise nature of the disability or desired accommodation, but it is sufficient

to notify the employer that the employee may have a disability that requires accommodation, the

employer must ask for clarification.” Sears, 417 F.3d at 804. “In other words, an employer cannot

shield itself from liability by choosing not to follow up on an employee’s requests for assistance,

or by intentionally remaining in the dark.” Id.

         Viewing the evidence in the light most favorable to Castaneda, a reasonable jury could

conclude that the Board was sufficiently aware of his disability to trigger the interactive process.

On May 6, 2015, Castaneda stated during his investigatory conference that the “medical route” the

Board’s hearing officer had just described to him—in her words, a “medical leave . . . to explore

some of the problems he may be having”—was “what [he] would prefer.” 5 The Board was aware

no later than the next day that Castaneda had applied for short-term disability leave. A week later,


5
  This request is arguably vague, but in a case like this one, “involving an employee with mental illness, the commu-
nication process becomes more difficult. It is critical that the employer be aware of the difficulties, and ‘help the other
party determine what specific accommodations are necessary.’ [. . .] [A]n employer cannot expect an employee to . .
. know that he or she must specifically say ‘I want a reasonable accommodation,’ particularly when the employee has
a mental illness. The employer has to meet the employee half-way, and if it appears that the employee may need an
accommodation but doesn’t know how to ask for it, the employer should do what it can to help.” Bultemeyer v. Fort
Wayne Cmty. Schs., 100 F.3d 1281, 1285 (7th Cir. 1996) (citations omitted).

                                                     Page 25 of 32
Castaneda emailed principal Belanger and Board personnel, stating that he was “seeking the help

of a medical provider” and had been staying home from work since the May 6 investigatory con-

ference due to his “medical provider’s diagnosis and recommendation.” By May 19, 2015, Cas-

taneda’s physician submitted a form to the Board’s disability benefits administrator indicating

Castaneda was unable to work because he was experiencing hallucinations, paranoid ideation, and

delusional thoughts. Based on this evidence, a jury could conclude that the Board was aware of

Castaneda’s condition and his desire to be accommodated, “thus triggering [the Board’s] obliga-

tion to engage in the interactive process.” Sears, 417 F.3d at 804.

       The Board does not claim that it never learned of Castaneda’s disability. Instead, the Board

makes much of the fact that Castaneda himself was not aware that he had a mental illness until

May 8, 2015 (when he saw Pollack and Dr. Johns for the first time), and so it is unreasonable to

expect the Board to have known about his disability if Castaneda did not. The Board argues that

because it had already decided not to renew and then to terminate Castaneda by that point, it had

no obligation to engage in the interactive process to identify a reasonable accommodation for him.

The Board’s argument, taken to its logical conclusion, suggests that the moment the Board decided

not to renew Castaneda’s employment, and then later decided to terminate him, its obligations

under the ADA vanished altogether. That is not the case. Even after a termination decision or

recommendation has been made, or after an employee has been suspended pending termination,

an employer is still obligated to engage in the interactive process once the employee notifies the

employer of their disability. Spurling II, 739 F.3d at 1061-62. Because Castaneda has identified

evidence to create a triable issue of fact as to whether the Board was sufficiently aware of his

disability to trigger the interactive process, the Court denies the Board’s motion on this basis.




                                            Page 26 of 32
                       3.      Failure to Reasonably Accommodate

       “[W]hile an employer’s failure to engage in the interactive process alone is not an inde-

pendent basis for liability, it is actionable ‘if it prevents identification of an appropriate accommo-

dation for a qualified individual.’” Spurling II, 739 F.3d at 1062 (quoting Basden v. Prof’l Transp.,

Inc., 714 F.3d 1024, 1039 (7th Cir. 2013)). Accordingly, Castaneda must “present evidence suf-

ficient to reach the jury on the question of whether [he] was able to perform the essential functions

of [his] job with an accommodation.” Id.; Basden, 714 F.3d at 1039. As explained in Section

II(a)(i)(1) above, Castaneda has done so, and so the Court denies the Board’s motion on this basis.

       b.      FMLA Claims

       Castaneda alleges that the Board interfered with his rights under the FMLA by denying his

application for leave. Under the FMLA, an eligible employee who has a serious health condition

that renders him unable to perform his job functions is entitled to twelve workweeks of leave

during any twelve-month period. 29 U.S.C. § 2612(a)(1)(D); Guzman, 884 F.3d at 638. To es-

tablish his FMLA interference claim, Castaneda must show: (1) he was eligible for FMLA protec-

tion; (2) the Board was covered by the FMLA; (3) he was entitled to take leave under the FMLA;

(4) he provided sufficient notice of his intent to take leave to the Board; and (5) the Board denied

him FMLA benefits to which he was entitled. Spurling II, 739 F.3d at 1062. The only element at

issue here is whether Castaneda provided the Board with sufficient notice of his intent to take

FMLA leave.

               i.      Actual Notice

       Typically, an employee must give notice of the need for FMLA leave at least 30 days in

advance. However, if the need for leave is not known in advance, an employee may give notice

“as soon as practicable under the facts and circumstances of the particular case.” Guzman, 884



                                            Page 27 of 32
F.3d at 639 (citing 29 C.F.R. 825.303(a)). “The notice requirements of the FMLA are not onerous.

An employee need not expressly mention the FMLA in his leave request or otherwise invoke any

of its provisions.” Burnett v. LFW Inc., 472 F.3d 471, 478 (7th Cir. 2006). “The employee’s

primary duty in notifying his employer is to provide enough information to the employer ‘to show

that he likely has an FMLA-qualifying condition.’” Pagel v. TIN Inc., 695 F.3d 622, 628 (7th Cir.

2012) (emphasis in original) (citation omitted); see also Guzman, 884 F.3d at 639 (“[T]he em-

ployee’s duty is merely to place the employer on notice of a probable basis for FMLA leave.”)

(quotation omitted).

         In his opening brief, Castaneda claims he notified the Board of his need for FMLA leave

“mere hours after” the May 6, 2015 investigatory conference, when he submitted his application

for short-term disability leave and FMLA leave to Sedgwick. He also points to the May 7, 2015

email in which Krieger notes that his leave application “may change the analysis” regarding the

Board’s termination recommendation, which Castaneda claims demonstrates the Board’s

knowledge of his medical condition. He also cites the email from the same day when Belanger

wonders if Castaneda’s “family/friends finally got through to him that something was truly wrong

with his mental state.” In response, the Board cites Guzman and argues that Castaneda’s request

for leave came after the Board had already decided to terminate him, which “vitiates any actual

notice claim.” 6 The Board also points to dozens of facts regarding the communications at issue,

Castaneda’s previous behavior, Castaneda’s understanding of his disability, and his treatment by



6
  Guzman does not stand for the proposition that an employer’s decision to terminate an employee “vitiates any actual
notice claim.” In Guzman, it was disputed whether the employee requested FMLA leave before or after she was
informed that she was being terminated. 884 F.3d at 640-41. That dispute was ultimately irrelevant, because it was
undisputed that the employer had decided to terminate the employee before the FMLA request was made. Id. That
decision did not “vitiate [the] notice claim,” however—it demonstrated that the employee was not entitled to FMLA
benefits, because the employer could prove that it would have made the same decision to terminate even if the em-
ployee had not exercised her FMLA rights. Id. The timing of the employer’s decision to terminate had no bearing
whatsoever on whether the employee provided sufficient actual notice. Id.

                                                  Page 28 of 32
both Pollack and Dr. Johns. On reply, Castaneda changes his tune and argues that he provided the

Board with actual notice during the investigatory conference, when he claims that he “explicitly”

told the Board’s hearing officer that “he wanted to take medical leave to address his mental state.”

Castaneda claims that this fact is undisputed, but that is decidedly not the case. The Board force-

fully contests whether the exchange between Castaneda and Ernesti constituted a request for leave.

Dkt. 70 ¶ 12.

        Even if Castaneda’s theory of actual notice had not shifted mid-briefing, this is a question

for a jury. The “notice inquiry is a ‘fact-rich question . . . perhaps best resolved by the trier of fact,

particularly, where, as is the case here, the employer and employee dispute the quantity and nature

of communications regarding the employee’s illness.” Pagel v. TIN Inc., 695 F.3d 622, 628 (7th

Cir. 2012). A reasonable jury could conclude that Castaneda’s exchange with Ernesti during the

investigatory conference provided the Board with enough notice to show that he likely had an

FMLA-qualifying condition, or that Belanger’s email reference the next day to Castaneda’s “men-

tal state” shows his awareness of Castaneda’s medical condition. But a reasonable jury could just

as easily find that Belanger’s email was instead referring to Castaneda’s poor attitude, and that his

exchange with Ernesti at the investigatory conference was too vague and disjointed to rise to the

level necessary to put the Board on notice that he had a serious medical condition. Because the

evidence presented would permit either result, the Court denies both parties’ motions on this basis.

                ii.     Constructive Notice

        Castaneda also argues that the Board was on constructive notice of his need for FMLA

leave. In some circumstances, an employee’s “dramatic change in behavior” may serve as “notice

of a medical problem.” Byrne v. Avon Products, Inc., 238 F.3d 379, 381 (7th Cir. 2003). Cas-

taneda relies extensively on Byrne and argues that his behavior, like the plaintiff’s in Byrne, put



                                              Page 29 of 32
his employer on constructive notice of his need for FMLA leave. He cites behavior from October

2014 through May 2015 (a span of eight months), noting the incidents in which he was observed

standing on his desk, staring out the window and ignoring his students, giggling in response to a

question from vice principal Roman, and failing to control his classroom, among others, as well

as various statements from his colleagues and a student’s parent describing his behavior and de-

meanor as “erratic,” “peculiar, off, increasingly strange and bizarre,” and “not with it.”

       The Board argues that this is not the sort of “stark” and “dramatic” change that gives rise

to a constructive notice claim. In Byrne, the plaintiff had been a “model employee” with more

than four years on the job, and the events and behavior at issue to his constructive notice claim

occurred in less than a month. 328 F.3d at 380-81. The Board also points out that Castaneda

offered non-medical explanations for his behavior and poor performance throughout the school

year, and argues that such non-medical reasons undercut any potential constructive notice provided

by his behavior.

       Here too, a reasonable jury could accept either version of events. Castaneda’s behavior was

stark enough to alarm many of his colleagues and cause them to approach school leadership with

their concerns. There are no indications in the record that Castaneda behaved similarly during the

previous school year, or even at the beginning of the 2014-2015 school year. A reasonable jury

could find that change in behavior dramatic enough to put the Board on notice. But a reasonable

jury could also view the same evidence and conclude that Castaneda’s behavior changes were too

gradual to give rise to constructive notice, or that his non-medical explanations were enough to

dispel such notice. Because a reasonable jury could find for either party on this question, the Court

denies both parties’ motions on this basis.




                                              Page 30 of 32
                 iii.     Denial of FMLA Benefits

        To prevail on his FMLA claim, Castaneda must establish, “by a preponderance of evidence,

that he was entitled to the benefits he claims.” Pagel, 695 F.3d at 629. The Board “may present

evidence to show that the employee would not have been entitled to his position even if he had not

taken leave.” Id. (citation omitted). In other words, “employers may fire employees for poor

performance if they would have fired them for their performance regardless of their having taken

leave.” Id. (citation omitted). To survive summary judgment, Castaneda must overcome any such

evidence offered by the Board. Id. (citation omitted).

        An employee cannot establish that he is entitled to FMLA benefits if it is undisputed that

an employer decided to terminate an employee before the employee requested FMLA leave, or

before the employer became aware of the employee’s medical condition. Guzman, 884 F.3d at

640. 7 The Board argues that that is the case here—that it decided not to renew and then to fire

Castaneda before he requested FMLA leave and before the Board was aware of his medical con-

dition, and so Castaneda was never entitled to FMLA benefits. That is only partially true. It is

undisputed that the Board decided not to renew Castaneda before he requested FMLA leave, but

it is disputed whether the Board was otherwise aware of his medical condition by the time it de-

cided not to renew and later to fire him. Indeed, as noted above, the parties have raised genuine

disputes on this question, and so the Court denies the motions on this basis.




7
  The timing of an employer’s decision to terminate figures different in the analysis of an FMLA interference claim
than it does in the analysis of an ADA disparate-treatment claim or failure-to-accommodate claim. Compare Guzman,
884 F.3d at 639-40, and Spurling II, 739 F.3d at 1060-61.

                                                  Page 31 of 32
III.   CONCLUSION

       For the foregoing reasons, the Board’s motion for summary judgment [57] is denied. Cas-

taneda’s partial motion for summary judgment [49] is denied. The parties will proceed to trial on

Castaneda’s claims.




                                            ____________________________________
                                            Virginia M. Kendall
                                            United States District Judge
Date: March 25, 2019




                                          Page 32 of 32
